DETAILED ACTION

Allowable Subject Matter
Claims 1-17 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a gas sensor comprising, in combination with the other recited elements, a first layer comprising a sensor element that has a microelectromechanical system (MEMS) membrane; and a measurement chamber interposed between the first layer and the second layer, the measurement chamber being configured to receive a measurement gas and further receive the electromagnetic radiation emitted by the emitter element as the electromagnetic radiation travels along a radiation path from a first end of the measurement chamber to a second end of the measurement chamber that is opposite to the first end.

Claims 2-17 are allowed by virtue of their dependence from Claim 1.

The most pertinent prior art of record is to Smeys et al. (US 2016/0362293 A1). Smeys teaches a sensor chip combining a substrate comprising at least one CMOS circuit, a MEMS substrate and another substrate comprising at least one CMOS circuit in one package that is vertically stacked is disclosed. The package comprises a sensor chip further comprising a first substrate with a first surface and a second surface comprising at least one CMOS circuit; a MEMS substrate with a first surface and a second surface; and a second substrate comprising at least one CMOS circuit. Where the first surface of the first substrate is attached to a packaging substrate and the second surface of the first substrate is attached to the first surface of the MEMS substrate. The second surface of the MEMS substrate is attached to the second substrate. The first substrate, the MEMS substrate, the second substrate and the packaging substrate are mechanically attached and provided with electrical inter-connects [Abstract].
Another pertinent prior art of record is to Youngner et al. (US 2012/0307239 A1). Youngner discloses that FIG. 8 is a cross section view of a device 800 that includes a first wafer 810 coupled to a second wafer 815. This view is not necessarily to scale. First wafer 810 may include a coded filter 820 having slits 825. The filter 820 may be a proof mass of a microelectromechanical oscillator formed from and supported by first wafer 810. The coded filter 820 may be positioned over an InGaAs photo detector 830 supported by the second wafer 815. The second wafer may be a &lt;100&gt; oriented n-silicon wafer in one embodiment. Any type of photodetector capable of detecting a desired spectrum of light may be used in various embodiments. Similarly, any type of actuator may be used to provide motion for the coded filter [0050].
The inventions of Smeys and Youngner arts, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features mentioned above, and also in combination with all other elements in the independent claims distinguish the present invention(s) from the prior arts.

For these reasons, Claims 1-17 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861